Citation Nr: 1829582	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  09-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to February 1949.  He died in May 2013.  The appellant is his surviving spouse.

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board remanded the matter in April 2011 to afford the Veteran his requested Board hearing.  In July 2011, however, the Veteran cancelled the hearing.  See 38 C.F.R. § 20.704(e).  

In a January 2012 decision, the Board, in pertinent part, denied service connection for hypertension, a low back disability, a hernia, and deafness.  The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court granted a Joint Motion to Vacate and Remand that portion of the Board's decision that denied service connection for hypertension, a low back disability, a hernia, and deafness.  

As set forth above, the Veteran died in May 2013.  In August 2013, the Board dismissed the appeal due to the Veteran's death.  The appellant was thereafter recognized as the substitute-claimant in the appeal.  See 38 U.S.C. § 5121 (2012).  

In a December 2013 rating decision, the RO denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant perfected an appeal of the issue.  

In September 2015 and May 2017, the Board remanded the matter for additional evidentiary development.  A Supplemental Statement of the Case (SSOC) was issued in December 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service discharge, and the Veteran's post-service hypertension was not otherwise causally related to a disease or injury in active service or causally related to or aggravated by a service-connected disability.  

2.  A low back disability was not present during the Veteran's active service, low back arthritis was not manifest to a compensable degree within one year of service discharge, and the Veteran's post-service low back disability was not otherwise causally related to a disease or injury in active service.

3.  A hernia was not present during the Veteran's active service and the Veteran's post-service hernia was not otherwise causally related to a disease or injury in active service.

4.  The Veteran died in May 2013 of hypertensive and arteriosclerotic cardiovascular disease.

5.  At the time of his death, service connection was in effect for deafness, rated as 40 percent disabling.

6.  A service-connected disability did not cause or contribute materially or substantially to the Veteran's death; combine with another disorder to cause his death; or aid or lend assistance to his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a hernia have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and cardiovascular-renal disease such as hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Dependency and indemnity compensation (DIC) is awarded to the veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C. § 1310.  To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends, and the Veteran contended prior to his death, that he developed a hernia and injured his back while in service and that his hypertension was caused by the pain from these disabilities.  The appellant further contends that the Veteran's death was due to his hypertension.

The Veteran died in May 2013.  His death certificate states that the immediate cause of death was hypertensive and arteriosclerotic cardiovascular disease.  The approximate interval was years.  No other contributing factors were noted.  The record on appeal also includes terminal clinical records from the day of the Veteran's death.  These records are entirely negative for any indication that the Veteran's service-connected deafness caused or contributed to his death.  

The Veteran's service treatment records are unavailable due to the 1973 fire at the National Personnel Records Center (NPRC).  

The Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the appellant's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

With this in mind, the Board has considered the claims and finds that service connection is not warranted for hypertension, a low back disability, a hernia, or the cause of the Veteran's death.  

As set forth above, the Veteran's service treatment records are unavailable due to the 1973 fire at the National Personnel Records Center (NPRC).  The Veteran's WD AGO Form 53, however, is of record and indicates that he was discharged from active service in February 1949 for the convenience of the government.  There is no indication that he was discharged due to disability.  The Veteran's Separation Qualification Record is also of record and shows that his military duties consisted of supervising men who were performing security jobs in the guarding of U.S. Army Depots and men who were performing construction, erection and repair of buildings on U.S. Army installations.  The Veteran received no awards or decorations indicative of combat service and there is no other indication in the service department records that he engaged in combat with the enemy.  

The post-service record on appeal shows that the Veteran was employed as a guard at the Subic Bay Naval Station from February to July 1966, after which he resigned to administer the management of a farm.  There is no indication in the records of this employment of any disability.  

In February 1976, approximately 27 years after service separation, the Veteran submitted a claim for VA benefits, alleging that as a result of "rigid and extensive military training while in the service," he incurred a hernia, although he did not actually feel the defect for 90 days following discharge.  The  Veteran, however, also claimed to have been treated for his hernia on November 10, 1948, which was during his period of active service, although he had been unable to locate the record of that treatment as the physician who had treated him "transferred to an unknown address."  The  Veteran's communication is conspicuously silent for any mention of a back disability or hypertension.

Clinical evidence received in support of the Veteran's claims includes a January 1976 clinical record from Veterans Memorial Hospital showing that the Veteran underwent a left herniorrhaphy at that time, nearly 27 years after service separation.  These clinical contain no indication that the hernia had been present in service or had been treated previously.  Multiple other medical conditions were also diagnosed at that time, but these did not include a low back disability or hypertension.  The Veteran's medications included an ointment and nicotinic acid.  

A June 1976 medical certificate shows that the Veteran sought treatment for pain in the left inguinal hernia region.  He reported a history of hernia surgery in January 1976.  He did not, however, report a history of an earlier hernia surgery in 1948, nor did he report a history of back pain or hypertension.  

In a detailed affidavit submitted in support of his claim for VA benefits, received in August 1976, the Veteran claimed that he had been suffering from multiple disabilities since service, which he delineated as a hernia, deafness, and an eye disability leading to blindness.  He did not include hypertension or a low back disability in the list of disabilities he claimed to have been suffering from since service.  The Veteran claimed that carrying a heavy pack had caused him to develop a hernia while on active duty and that he could hardly perform any gainful work as a result of his disability.  

Additional clinical records include a March 1977 medical certificate which shows that the Veteran was hospitalized from February to March 1977.  The medical certificate records multiple diagnoses, including status post left herniorrhaphy, hemorrhoids, otitis media, diabetes mellitus, and hypertension of unknown etiology.  However, no complaints or findings of a low back disability were recorded.  

In a May 2006 application for VA compensation benefits, the Veteran claimed that his inguinal hernia developed between March and May 1946 and had been operated on in 1976.  His application is silent for any mention of a back disability.  

In a June 2006 Statement in Support of Claim, the Veteran reported that he developed an inguinal hernia within the first three months of his active service which he believed was due to carrying heavy loads.  He indicated that he did not tell anyone about the hernia, however, because he wanted to complete his mission.  He stated that the hernia eventually worsened such that he went to Veterans Memorial Hospital for treatment, where he was also diagnosed as having multiple other disabilities including eye and ear disabilities.  He did not make any mention of a back disability in his statement.  

In another June 2006 statement, the Veteran indicated that in 1951 or 1952, following his discharge from service, he underwent an employment physical to work at a prison which revealed eye and ear disabilities.  The Veteran, however, indicated that he did not mention his hernia at the time as "it did not come out at the time of the physical examination.  Besides, I want to hold on to the job."  The Veteran indicated that his hernia nonetheless worsened and in 1976, "on my own volition," he went to the hospital and had a surgical correction.  The Veteran indicated that he had since been undergoing checkups, treatments, and had been receiving medications from hospitals, clinics, public and private physicians since then for multiple conditions, including high blood pressure and arthritis "since 1981."  

In a November 2006 letter, Dr. A.H. indicated that the Veteran "has suffered low back pain since the service."  However, he did not complain as he did not want to lose his job.  Dr. H. further indicated that his examination of the Veteran revealed evidence of a herniorrhaphy and noted that the Veteran reported that when he ate too much or walked very far, it hurt.  In a December 2006 letter, Dr. H. indicated that the Veteran lifted up to 200 pounds while doing construction on active duty.  He also indicated that the Veteran underwent repair of a right inguinal hernia which occurred while on active duty, as a result of carrying heavy loads and packs.  Dr. A.H. opined that the Veteran's hypertension was the result of his chronic back and hernia pain because chronic pain is one of the causes of hypertension.  Dr. A.H. also opined that the Veteran's hypertension led to heart disease.  He diagnosed the Veteran with degenerative disc disease in the low back.

In a May 2008 statement, a copy of which was received in December 2008, S.S. explained that he had known the Veteran prior to his active service.  At such time, the Veteran appeared healthy.  However, when they reconnected while waiting for their separation examinations, S.S. stated that the Veteran looked sickly and was uplifting his belly at times.  S.S. also contended that minor problems were being ignored at the time of their separation examinations.  S.S. asked the Veteran when his sicknesses developed and where they came from, and was told by the Veteran that they had been going on for "quite sometime" [sic].  S.S. stated that he and the Veteran "returned to civilian life with the knowledge that [the Veteran] got those illnesses while in the U.S. Military."

In a statement received in March 2009, the Veteran contended that he acquired a hernia while on active duty during "rigid combat tactical training," which included walking and carrying a heavy pack.  He stated that he experienced ballooning and protruding, but was able to push his herniation back into his body during the 10-minute breaks he and his comrades were afforded.  Although there was an ambulance available, the Veteran stated that he did not report his injury because he did not want to lose his job.  The Veteran further indicated that he had not been afforded a physical examination at separation.  He reported that there was nothing strenuous about his post-service job at National Bilibid Prison which could have caused a hernia.  Although he acquired a hernia while on active duty, the Veteran explained that he did not file claims for such for approximately 27 years because his disabilities had not worsened until then.

A March 2009 Certification from the Bureau of Corrections of the Republic of the Philippines, which was notarized in December 2012, indicates that the duties of supervising prison guard, the Veteran's position, included:

1. Supervises the work assignments of prison guard in the custody; 2. Maintenance and treatment of national prisoners; 3. Enforces all orders and instructions issued by the supervisors and checks prison guard for its compliance [sic]; 4. Responsible for the enforcement of prison rules and regulations among the prisoner [sic] under his supervision; 5. Prepares work distribution chart and checks effectiveness of security control measures being adopted; 6. May assist in the planning and formulation of security measures and in the scheduling of work assignments; 7. Maintains disciplinary orderliness and sanitation with in [sic] the prison compound; 8. Inspects all buildings in the prison compound where there maybe [sic] any danger from time five at night [sic] and as often during the day; 9. Performs related functions as maybe [sic] assigned from time to time.

In a statement received in April 2011, the Veteran contended that he did not seek treatment early on because he and the appellant could not afford medical care, although he was experiencing pain the entire time.  It was noted that he had not sought benefits from his former employer, the Bureau of Prisons, which meant that the injuries were not the result of such employment.

In a statement received in May 2012, the appellant contended that the Veteran did not report his injuries while on active duty because he wanted to continue to serve, he had received a rapid promotion from private corporal to staff sergeant, and wanted to be prepared if he was to be part of "the next batch to be sent to war."  The appellant stated that the doctors who examined the Veteran for his prison guard job checked his eyes, ears, and blood pressure, and prescribed ear drops and blood pressure medication.

In a January 2013 affidavit, V.A. testified that he had worked with the Veteran at the Bureau of Corrections.  He stated that his and the Veteran's jobs did not include any heavy labor.  V.A. stated that he knew the Veteran was suffering from a hernia due to constant complaints of pain in the lower abdomen and applying pressure to such.  

A July 2013 opinion from Dr. R.S.H. indicates that the claims file was reviewed.  It was noted that the only medical record available for review was a single-page "medical certificate" from the Veterans Memorial Hospital from January 1976 which states that the Veteran was treated for left inguinal hernia and had undergone surgery for such.  Dr. R.S.H. opined that the Veteran's inguinal hernia was incurred in service, based primarily upon the lay statements of the Veteran and S.S.  Dr. R.S.H. also opined that the Veteran's hypertension was worsened by the Veteran's chronic pain from his hernia and that such hypertension contributed to his fatal cardiovascular disease.  Although no blood pressure reading was available on the 1976 medical certificate, Dr. R.S.H. stated that the Veteran was taking Nicotinic Acid 50mg and opined that such was most likely for hypertension and vascular disease.  Dr. R.S.H. opined that the Veteran's inguinal hernia and hypertension materially contributed to his fatal hypertensive cardiovascular disease because such disease developed over many years of elevated blood pressure and was worsened by pain from his hernia.

A medical opinion regarding the nature and etiology of the Veteran's hernia was obtained in January 2014.  The claims file was reviewed.  The physician opined that it was less likely than not that the Veteran incurred a hernia which was causally related to his active service.  Apparent discrepancies in the Veteran's reported onset dates of the hernia were noted, either within the first three months of active duty or more than 90 days following separation.  Although the Veteran had reported that he did not report his hernia during a pre-employment physical examination in 1951 or 1952, the physician explained that a hernia is an objective medical finding and a pre-employment examination would include an abdominal examination whether or not there was an abdominal complaint.  Thus, a hernia, if present, would have been observed at such time.  The examiner noted that there was an ear infection diagnosis at that time.  The examiner further explained that an inguinal hernia would only cause pain if there was obstruction, or with beginning incarceration.  If so, surgical repair was warranted at the soonest possible time.  Thus, the examiner found it unlikely that the hernia, if present, was painful nearly 30 years prior to the 1976 notation of inguinal hernia by Veterans Memorial Hospital and the 1977 surgery for such.  The examiner further explained that it did not follow from observations of a person looking sickly and uplifting his belly on occasion that the person observed had an inguinal hernia.

A VA medical opinion was obtained in November 2014 regarding whether the Veteran's hypertension was causally related to his chronic abdominal pain due to hernia.  The claims file was reviewed.  The VA endocrinologist explained that it was less likely than not that the Veteran's hypertension was causally related to his hernia because, although pain may trigger a sudden rise in the blood pressure due to the surge of upregulating hormones, this effect is temporary and does not result in chronic hypertension.  The risk factors proven to contribute to the development of hypertension are age, obesity, family history, race, renal problems, high sodium diet, excessive alcohol consumption, physical inactivity, diabetes, and dyslipidemia. 

In a statement received in June 2015, the appellant contended that the Veteran developed a hernia from participating in combat as an infantryman, developed a backache or spinal arthritis from carrying construction materials, and developed hypertension from such stress and pain, which itself led to his fatal heart disease or stroke.

In a second statement received in June 2015, the appellant stated that the Veteran's intestine ballooned into his left inguinal region due to carrying heavy loads.  When he was afforded 10-minute breaks, he tried to push it back in.  He did not inform anyone of his suffering because his priority was the mission.  He explained that he underwent a pre-employment examination with physicians who were spouses in 1951 or 1952.  They diagnosed him with ear and eye infections and treated him for such.  However, he did not tell them that he had an inguinal hernia at the time of examination because it did not come out during the examination and because he wanted the job.  He continued to hide the hernia but eventually required medical care in 1976 at Veterans Memorial Hospital.

In a statement received in August 2016, the appellant stated that she and the Veteran did not know that he had arthritis of the lumbar spine until Dr. A.H. diagnosed him with such in 2006.  She reported that the Veteran had complained of back pain since their marriage in 1953.  She stated that he told her that he may have developed such pain from working on construction projects while on active duty.  She stated that the Veteran's job as a prison guard did not involve physical labor, and that his job as a caregiver to a retired judge did not amount to anything more than simply providing the retired judge company.

In an October 2016 opinion, a private chiropractor indicated that because the Veteran had sustained a hernia while on active duty, it was evidence that his in-service duties were very physical.  He indicated that the same conditions lead to premature disc damage and arthritis formation.  

A medical opinion was obtained in November 2017 regarding the nature and etiology of the Veteran's low back disability because the prior opinions were inadequate.  The clinician reviewed the claims file and specifically considered the Veteran's lay contentions, the appellant's lay contentions, and other lay opinions of record, as well as the private medical opinions.  It was accepted, for purposes of providing the opinion, that the Veteran engaged in significant physical exertion and lifting as part of his in-service duties and experienced back pain while on active duty.  However, the examiner opined that it was less likely than not that the Veteran had a low back disability which was caused by or incurred during his active service.  Rather, it was more likely than not that any in-service back pain would have been due to episodic and transient muscle strain.  Such is highly associated with the Veteran's in-service physical duties, and would account for the reported symptoms.  The diagnosis of spinal stenosis and degenerative disc disease was recorded when the Veteran was more than 80 years old.  Such a diagnosis is common in the elderly and is typically associated with aging and wear and tear over many years.  It would reasonably be expected that the Veteran would have still developed spinal stenosis and degenerative disc disease had he not served on active duty.

After considering the record in its entirety, including that delineated above, the Board finds that the preponderance of the evidence is against the claims.

As noted, the appellant appellant contends, and the Veteran contended prior to his death, that he injured his back in service as a result of strenuous activities, experienced back pain on a continuous basis since the in-service injury, and that his post-service back disability was the result of in-service injuries he sustained.  

With respect to the claim of service connection for a low back disability, the Board finds that the Veteran's claims of in-service back injuries and continuous symptoms since that time are not credible.  As described above, in 1976, the Veteran submitted claims of service connection for multiple disabilities which he alleged had been incurred in service.  Although he claimed that he had been suffering from multiple disabilities since service, which he delineated as a hernia, deafness, and an eye disability leading to blindness, he did not include a low back disability in the list of disabilities he delineated.  Rather, his communications are conspicuously silent for any mention of an in-service low back injury or of current low back symptoms, as is the medical evidence received in support of those claims.  As described above, that medical evidence includes both clinical records and hospitalization records which delineate multiple disabilities, including diabetes, hypertension, and residuals of a herniorrhaphy, but make no mention of a low back disability or symptoms.

The Board finds that had the  Veteran, in fact, been experiencing chronic low back pain since service, he would have reported it in clinical settings when he was seeking treatment for other disabilities.  Moreover, had a low back disability been present on the multiple occasions he was examined for other complaints and disabilities, and it would have been recorded.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J. concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board assigns far more probative weight to the contemporaneous record than to the Veteran's later statements made in the context of a claim for monetary benefits.  

The Board also notes that the evidence pertaining to the Veteran's post-service employment activities strengthen its finding that he had not been suffering from a chronic low back disability since service.  As noted above, the Veteran reported that in 1951 or 1952, following his discharge from service, he underwent an employment physical to work at a prison which revealed eye and ear disabilities, but not a low back disability.  In addition, the Veteran was employed as a guard at the Subic Bay Naval Station from February to July 1966, a physical position similarly inconsistent with a chronic low back disability.  Records show that he resigned from that position to administer the management of a farm.  There is no indication in the records of this employment of disability.  Given the record, the the Board finds that the most probative evidence establishes that a low back disability was not present during the Veteran's active service or for decades thereafter.  

The Board further finds that the most probative evidence establishes that the Veteran's post-service low back disability was not causally related to an injury or disease incurred during active service.  The Veteran contended that his low back disability was the result of strenuous duties he performed in service, primarily carrying construction materials.  He claimed that his post-service employment was not strenuous and therefore could not have caused his low back disability.  

As set forth above, however, the Veteran's service personnel records show that his military duties were supervisory in nature, suggesting that he did not engage in construction or other strenuous physical activity himself during active duty; rather, he supervised the men who were performing these duties.  Moreover, his in-service duties were similar to those he reportedly performed during his post-service occupation as a prison guard, according to the position description he provided.  

Regardless, the Board finds that the most probative evidence establishes that the Veteran's post-service low back disability was not related to his active service.  As set forth above, VA obtained a medical opinion in November 2017 regarding the nature and etiology of the Veteran's low back disability.  After reviewing the record, and after explicit consideration and acceptance of the Veteran's lay contentions, the appellant's lay contentions, and other lay opinions of record, as well as the private medical opinions, the examiner concluded that it was less likely than not that the Veteran's low back disability was caused by or incurred during his active service.  Even accepting the Veteran's statements of significant physical exertion and lifting as part of his in-service duties, and even accepting his statements of back pain developing while on active duty, the examiner explained that the in-service back pain would have been due to episodic and transient muscle strain, as this was highly associated with the Veteran's reported in-service physical duties and would account for the reported symptoms.  The Veteran's post-service low back disability, spinal stenosis and degenerative disc disease, was not recorded until the Veteran was more than 80 years old.  The examiner explained that this was a common pathology in the elderly and is typically associated with aging and wear and tear over many years, service notwithstanding.  Given the entire reported and recorded history, the examiner therefore concluded that it was less likely than not that the Veteran's low back disability was incurred in service.  It is significant that, although the Board does not find the lay contentions of record credible, the November 2017 examiner specifically took such reports as accurate and still offered a negative opinion.  

Given the examiner's detailed rationale, which is consistent with the evidence of record, the Board finds the opinon to be highly probative.  In March 2018 written arguments, the appellant's attorney argued that the November 2017 medical opinion was inadequate because the clinician relied on the absence of medical records as support for his conclusion that the Veteran's low back disability was not related to his active service.  According to the clinician who provided the November 2017 opinion, however, "full credence" was given to the Veteran's statements, to include his reported history of back pain in service and thereafter.  The examiner explained that the symptoms as described by the Veteran were more likely than not the result of episodic and transient muscle strain which was highly associated with the type of physical duties the Veteran described and would account for his reported symptoms.  The examiner merely noted that the lack of clinical documentation of back pain in the Veteran's earlier adult life added additional support for the conclusion.  Thus, the examiner did not rely on the absence of medical records.  Rather, he relied on the Veteran's description of his symptoms and duties as well as the nature of his post-service low back pathology.  The lack of medical documentation was merely consistent with these facts and further supported his conclusion.  The Board also notes that the examiner's findings and conclusions are consistent with its factual finding that the Veteran's claims of low back pain on a continuous basis after service are not credible.  In any event, the examiner explained that even accepting the Veteran's reports of back pain after service, the fact that he did not mention such pain in clinical settings when complaining about other disabling symptoms such as a hernia in the 1970's was an indication that he was not experiencing significant ongoing back pathology at that time.  


The Board finds the November 2017 examiner's opinion highly probative because it was based on a thorough review of the claims file, consideration of the relevant medical history such as the private medical opinions, and consideration of the lay contentions, and because the opinion was accompanied by a detailed rationale.  S


Again, the Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the Veteran's evidence fails not because of the lack of medical documentation; rather the assertions of a back disability in service and thereafter are not credible and less probative than the negative evidence.  Buchanan, 451 F. 3d at 1336; see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

The Board has considered the private chiropractic opinion, received in October 2016, but finds it to be of no probative value.  The opinion is based primarily upon the inaccurate factual premise, as explained below, that the Veteran incurred an inguinal hernia while on active duty.  The chiropractor considered the incurrence of an inguinal hernia to prove that the Veteran's active service duties were very physical and that he would have injured his back at the same time.  The chiropractor also noted that, when the Veteran claimed disability in 1993 due to lumbar pain, the Veteran stated that he believed his back pain was due to old age.  The chiropractor stated that his patients often do not know what caused their back pain until he asked about past activities and the chiropractor noted reasons they may have developed back pain which his patients had not considered.  The chiropractor also observed that there was very little evidence of back pain being reported by the Veteran, but stated that military training was the reason for the lack of reports.

The Board has considered the chiropractor's explanation of why the Veteran thought his back pain was due to old age in 1993, but finds that this statement by the Veteran is more relevant as to the credibility of the later lay reports of continuity of symptomatology.  The Veteran's 1993 statement that he believed his back pain was due to old age indicates that such pain was of recent onset.  The Board notes that the Veteran's active service ended in 1949, 44 years prior to his 1993 statement.  Thus, whether the Veteran's post-service work, including that as a caregiver to a retired judge, which the appellant has contended amounted to nothing more than just keeping the retired judge company, was physical, is not outcome-determinative.

In summary, the Board finds that the most probative evidence establishes that a low back disability was not present during the Veteran's active service, low back arthritis was not manifest to a compensable degree within one year of service discharge, and the Veteran's post-service low back disability was not otherwise causally related to a disease or injury in active service.

For similar reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for a hernia.  The appellant contends, and the Veteran contended prior to his death, that he incurred a hernia on active duty.  

The Board finds, however that the Veteran's reports of an in-service hernia are not credible.  As set forth above, the Veteran's statements regarding the onset of his hernia have been inconsistent and contradictory.  

On his February 1976 claim for VA benefits, the Veteran claimed both that he had undergone hernia treatment on active duty in November 1948, and that he did not develop a hernia until 90 days after discharge.  In a June 2006 statement, the Veteran reported that he developed an inguinal hernia within the first three months of his active service, but did not tell anyone about it.  Clearly, this latter statement contradicts his earlier statements both as to the timing of the hernia's onset and as to whether or not he told anyone about his hernia as undergoing treatment in service is quite obviously inconsistent with having kept his hernia secret.  

During the course of the appeal, the Veteran claimed that he hid the hernia while in service because he liked his in-service job and also during a pre-employment examination in 1951 or 1952 in order to get a job he wanted.  However, the Veteran's concession that he was untruthful does not establish that he was truthful later.  Rather, this establishes that, when it suits a purpose, the Veteran elected to not be credible.

It is well established that the Board may properly consider internal inconsistency, bias, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curium) (table); Madden v. Gober, 125 Fed. Cir. 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Given the inconsistencies and contradictions in the record, including the examples discussed above, the Board finds that the record does not establish that the Veteran sustained a hernia during active duty.  

In reaching this decision, the Board has considered the lay evidence submitted by the Veteran and the appellant in support of the claim.  This lay evidence, however, similarly contains multiple other examples of inconsistencies which render it of no probative value.  For example, in support of his claim, the Veteran submitted a May 2008 statement purportedly from an individual who knew him prior to his active service.  This individual indicated that when he met the Veteran while waiting for their separation examinations, the Veteran looked sickly and was uplifting his belly at times, implying the presence of a hernia.  In a statement submitted on a different occasion, however, the Veteran claimed that he had not received a separation examination.  Moreover, the January 2014 examiner explained that it did not follow from observations of a person looking sickly and uplifting his belly on occasion that the person observed had an inguinal hernia.

In a statement received in June 2015, the appellant stated that the Veteran developed a hernia from participating in combat as an infantryman.  The Veteran's service personnel records, however, establish that he was not an infantryman and did not serve in combat.  Rather, his period of active service did not begin until March 1946, after the end of the war, and his personnel records reflect that he was a supervisor of men who were performing security jobs and construction, not an infantryman.  

The January 2013 statement from V.A., a former colleague of the Veteran's at the Bureau of Prisons, is similarly of little probative value.  The fact that the Veteran complained of pain to his lower abdomen during work is of little value in establishing the presence of a hernia sometime after 1951 or 1952, much less a hernia during active duty, particularly in light of the Board's findings that the Veteran's statements of a hernia in service are not credible.  

The Board's finding that a hernia was not present during active service is further supported by the post-service clinical evidence of record.  This evidence reflects that the Veteran underwent a surgical hernia repair in 1976, nearly 27 years after service.  None of this clinical evidence describes the hernia as longstanding or notes the presence of a prior hernia treatment in 1948, as the Veteran previously claimed.  Indeed, in June 1976, the Veteran reported a history of a hernia surgery in January 1976.  He did not report a prior hernia treatment or surgery, nor did he indicate that the hernia had been present at any point in the prior 27 years.  Again, had the Veteran actually had a hernia or hernia surgery or treatment in service, the Board finds that he would have mentioned when reporting his prior hernia surgery in January 1976.  

Similarly, the Board's conclusion is strengthened by the January 2014 medical opinion in which the examiner explained that although the Veteran claimed that he had a hernia in 1951 or 1952 when he underwent a pre-employment physical examination but that he kept it secret and it was not discovered, a hernia is an objective medical finding and a pre-employment examination would include an abdominal examination whether or not there was an abdominal complaint.  Thus, a hernia, if present, would have been observed at such time.  As it was not, the Board finds that it was not present at that time.  

Moreover, the examiner explained that had a symptomatic inguinal hernia actually been present at some point prior to 1976, surgical repair would have been required at the soonest possible time.  Thus, the examiner found it unlikely that the hernia, if present, was painful nearly 30 years prior to the 1976 notation of inguinal hernia by Veterans Memorial Hospital and the 1977 surgery for such.  The examiner further explained that it did not follow from observations of a person looking sickly and uplifting his belly on occasion that the person observed had an inguinal hernia.

Again, the Board finds that the examiner's opinon in probative and assigns it great probative weight.  The examiner provided a detailed rationale for his conclusions, which are consistent with the contemporaneous evidence of record.  The examiner's medical training and expertise lend further weight to his conclusions.  

The Board has considered the remaining evidence of record, but finds that it is of little probative value, given the Board's findings above regarding the credibility of the lay evidence.  For example, in a July 2013 opinion, Dr. R.S.H. opined that the Veteran's inguinal hernia was incurred in service, based primarily upon the lay statements of the Veteran and S.S.  

In summary, the Board finds that the most probative evidence establishes that a hernia was not present during active service or for many years thereafter, and that the post-service hernia was not causally related to the Veteran's active service.  

With respect to the claim of service connection for hypertension, the appellant contends, and the Veteran contended prior to his death, that his hypertension was caused by the pain from his hernia and low back disability.

In light of the Board's decisions above, the private opinions that indicate that hypertension can be caused by pain are not relevant because service connection for a hernia and/or a low back disability is not warranted.  Service connection was in effect for deafness.  However, there is no indication, nor is it contended, that the Veteran's hypertension was causally related to or aggravated by his service-connected deafness.  Thus, service connection for hypertension, secondary to deafness, is not warranted.  

Further, there is no indication, nor is it contended, that service connection for hypertension on a direct basis is warranted.  The appellant's attorney has pointed to no in-service injury or disease, aside from back and hernia pain, with respect to the claim for hypertension, and the record contains no indication of hypertension in service or within the first post-service year.  It is a claimant's responsibility to support a claim for VA benefits, including submitting or specifically identifying relevant evidence and alleging specific errors of fact of law.  See 38 U.S.C. §§ 5107(a), 7105(d)(5).  Counsel are expected to present arguments they deem material and relevant to their clients' cases.  See e.g. Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to a sympathetic reading).  In the instant case, it is contended that the Veteran's hypertension was the result of back and hernia disabilities.

Finally, with respect to the claim of service connection for the cause of the Veteran's death, the appellant contends that his hypertension caused his death.  It is undisputed that the immediate cause of the Veteran's death was hypertensive and arteriosclerotic cardiovascular disease.  Again, it is contended that the Veteran's hypertension, which was caused by his back and hernia pain, resulted in such fatal hypertensive and arteriosclerotic cardiovascular disease.  As service connection is not warranted for hypertension, service connection for cause of death is not warranted.  The Board has reviewed the available record and finds no indication that a service-connected disability caused, contributed to, or hastened the Veteran's death.  Deafness was the only service-connected disability.  As noted supra, there is no indication, aside from the representative's conclusory, generalized statement, that the Veteran's death was causally related to his service-connected deafness.  There is no evidence that the representative has any sort of medical training, education, or experience.  See Barr, 21 Vet. App. at 307 (2007); see also Hyder v, 1 Vet. App. at 225.

The Board has considered the contentions of the appellant's representative to the effect that a medical opinion should be obtained as to whether the Veteran's service-connected deafness had any effect on his death.  The U.S. Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C. § 5103A(d), is applicable to claims for service connection for the cause of a Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).  While 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348. 

Here, the undisputed clinical evidence of record shows that the cause of the Veteran's death was hypertensive and arteriosclerotic cardiovascular disease, with no indication whatsoever that the Veteran's service-connected deafness caused or contributed to his death.  As the Court has stated on numerous occasions, "the duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992) (noting that the duty to assist is "not a duty to prove a claim with the claimant only in a passive role"); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (stating that "[t]he duty to assist is not a one-way street").  Given the evidence of record, the Board finds that a medical opinion is not necessary to substantiate the claim.  

Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As the evidence preponderates against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to a low back disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a hernia is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


